PHILIPS, District Judge
(after stating the facts). As to the issue presented under the second count of the answer, it is not insisted by defendants’ counsel that said release operated as a satisfaction of the judgment. The single and decisive question presented by the demurrer to the third count of the answer is whether the composition release operated as a satisfaction of the judgment pro tanto or pro rata. There having been 16 defendants against whom judgment went, and a compromise thereof by 14 of the defendants, if this operated as a pro rata payment, it left only one-eighth part thereof unsatisfied; and, as this fractional part is admitted to be less than the sum necessary to give this court jurisdiction, it would result that the plaintiff’s action be dismissed. The party injured by, *202an act of trespass committed by several persons has a right to proceed against the tort feasors jointly or severally, and he may recover judgments against them all, or any part of them, jointly and severally; but he can have but one satisfaction of either judgment. This is the recognized rule in the state of Kansas. Westbrook v. Mize, 35 Kan. 299-302, 10 Pac. 881. It would logically follow that a satisfaction pro rata of the judgment would operate to discharge all the other cotrespassers to the extent of the proportion released. It may be conceded to plaintiff that under the provisions of chapter 75, Gen. St. Kan., enacted in 1866, the release operated only as a discharge of the other cotrespassers pro tanto. This is clearly enough expressed in said paragraph 4001 of the act. It is insisted, however, in reply to this, that under paragraph 1102, referred to in the composition release, the compromise operates as a satisfaction pro rata-of the judgment. This section was first enacted in 1868, and occurs in the General Statutes of 1889, under chapter 21, entitled “An act relating to contracts and promises,” and is as follows:
“Any person jointly or severally liable witli others for the payment of any debt or demand may be released from such liability by the creditor and such release shall not discharge the other debtors or obligors beyond the proper proportion of the debt or demand for which the person released was liable.”
If this latter statute is applicable to this case, it is difficult to escape the conclusion that only one-eighth of said judgment remains unsatisfied; for it, in effect, declares that such release shall discharge the other debtors to the extent, but not “beyond, the proper proportion of the debt or demand for which the person released was liable.” The term “proportion” is synonymous with “pro rata.” Black, Law Dict. tit. "Pro rata,” p. 944. Plaintiff's counsel interposes, as a first objection to this latter statute, that the subject-matter of said paragraph 1102 is not sufficiently expressed in the title of the act, which is, “An act regulating contracts and promises.” And the court is asked to hold that the term “contracts and promises” is not comprehensive enough to include judgment debts. In the accepted text books, contracts are divided into three classes: (1) Contracts of record, such as judgments, recognizances, and statutes staple; (2) specialties which are under seal, such as deeds and bonds; (3) simple contracts, or contracts by parol. Judge Brewer, in Meixell v. Kirkpatrick, 29 Kan. 679, expressly held that after judgment against co-trespassers they became “debtors of the plaintiff,—judgment debtors.” It is quite inconceivable, upon the idea of equivalents, in character and right,-why the legislature should have had in contemplation any distinction in favor of the two classes of contracts — by specialty and by parol- — over the one first in order by record, a judgment, in extending the privilege of compromise. Joint debtors by the act of 1866 were put upon the same plane of right with partners, whose obligations unquestionably spring from and are included within contracts. Paragraph 1102 in the latter act being evidently in the spirit of a measure of relief to obligors, it is the duty of courts to so apply it as to effectuate the legislative intent. As the act of 1866 already extended to joint débtors, and as the obligation of a debtor springs from contract and promise, it is not reasonable to say that the *203purpose of paragraph 1102 was merely to extend the right of compromise to a class of debtors not already provided for.
The second contention of plaintiff’s counsel in this connection is that the supreme court of Kansas has construed this statute to mean that the sum paid by one tort feasor under a judgment in trespass operates in favor of (lie others only as a satisfaction pro tanto. The case of Meixell v. Kirkpatrick. 29 Kan. 685, is relied on to support this contention. In that case there wen separate actions and separate judgments in favor of tin plaintiff against two trespassers. It is quite obvious, from (lie character of the questions raised, that the mind of the learned judge who wrote the opinion was chiefly occupied with tlie consideration of the fact that the lower court entirely ignored the effect of the compromise made hy the defenelant under the first judgment, and his thought was directed rather to the proposition that the fact of the settlement made with the other elebtor should have beem taken into computatiem in assessing the damage's against the remaining trespasser than as to the extent of suedi satisfaction. It is furthermore; apparent that the attention of the learned judge was directed alone to the provisions of chapter 75, or the act of I860; and it was as to the efffuct erf the release under that chapter that it was said it operated “as satisfaction pro tante» of the1 claim against the either.” There deies not appear to have* been any adjuelication hy thee supreme court of the state as to the edfeet of said paragraph 1102 in its relation to this case. It is apparent, however, that, in the1 opinion of tlue learned counsel, resident in that state, who feirniulaled for the respective parties the compremiise1 agreement, paragraph 1302 applieel to and affected the operation of the instrument; for it; expressly declares that “in pursuance of chapter 75, Gen. St. Kan. 1889, * * * and of paragraph 3102, Gen. St. Kan. 1889,” the said compromise was made; and the relejase executed. And as if to give emphasis to the fact that said paragraph 1102 applie:d with force anel as if expressive of the parties’ unele;rstanding as to the e'xtent erf the satisfaction of the judgment theire'by accomplished, the e*,oucluding paragraph erf the releíase dee-lares that:
“It is further understood that the amount hereinbefore acknowledged as rewired by me is not received by me in satisfaction of said judgment except to the extend of the proportionate share of said juelgment for which last-named parties are liable.”
It would he a straineel perversiem of the; language employed in so carefully framed an instrument, hy competent; practitioners in law, to he>ld that: “the proportionate share of said juelgment” was inadvert, cutty empleiyed, or that they should not he held to have employed it in the sense of its legal acceptation, and with direct reference to said paragraph 1102 named in the agreement, which declares that the release shall ope-ra fe to discharge; “the proper proportion of the eKM,” which was fourteen-sixteenths of the judgmemt. It; does seem to me that both reason and justice demand that; the plaintiff should be bedel to the operation of said paragraph 1102, and the explicit language of the instrument of releíase. By incorporating in effect the provisions of said paragraph 1302 into the composition release, *204and by the express language of the closing paragraph thereof, the plaintiff agreed and declared that, in consideration of the receipt from the 14 defendants of $4,175, the judgment should be satisfied “to the extent of the proportionate share” for which said debtors were liable. So that, as between the parties to the compromise, the plaintiff received $4,175, not only upon the promise not further to vex the 14 defendants, but on the assurance, in effect, that it should be a pro rata — “proportionate”—satisfaction of the judgment, so that they could not be called upon for further contribution by the other cotrespassers in the event of a recovery against them. The reference to chapter 75 made in the instrument of release was necessary because of the fact that it made the detailed provisions respecting the formula to be gone through as to the execution of the instrument, its acknowledgment, and where it should be filed, and directed the duty of the clerk in entering the formal discharge of record. I am of opinion that the plaintiff should be held in this action to the letter of the law. It therefore results that the demurrer to the third count of the answer is overruled, and' the action will be dismissed for want of jurisdiction over the subject-mattter, unless plaintiff makes issue on the facts pleaded in the answer.